Order filed, December 01, 2016.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00643-CV
                               ____________

                GULSHAN ENTERPRISES, INC., Appellant

                                       V.

                            ZAFAR, INC., Appellee


                   On Appeal from the 80th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2013-75119


                                   ORDER

      The reporter’s record in this case was due September 19, 2016. See Tex. R.
App. P. 35.1.   On September 30, 2016, Michelle Tucker filed a motion for
extension of time to file the record which was granted until October 19, 2016. On
November 07, 2016, a second motion for extension of time was filed and granted
until November 18, 2016 with the notation that no further extensions will be
granted absent exceptional circumstances. The court has not received a request to
extend time for filing the record. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.

         We order Michelle Tucker, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                    PER CURIAM